Title: Robert Rives to Thomas Jefferson, 4 August 1811
From: Rives, Robert
To: Jefferson, Thomas


          
            
                  Sir 
                   
                     Oak Ridge 
                     Augt 4th 1811
            
		   
		  I have just got home after an absence of 10 days and found your fav of the 20th Ult: covering a drft on G & J for $91.34 which is $12.34 over the cost of the books as ⅌ statd below— for which I enclose you a drft on M D & Co of Milton—
            For your kind services towards my Son I am with inexpressible gratitude very respectfully
            Your mt ob sert
                  Ro Rives
          
          
            
              
                
                        Paird 
                        Paid in London 
            26th Dec 1810
         
                =
                £17.0.7
                        3
         
              
      
              
                Int: to 26th Oct allowg 3 months to place
                }
                
            14.2
              
      
              
                
            the money in London
         
              
      
              
                
                
                
            17.14.5
              
      
              
                Exchange 115 ⅌Cent (the present
                }
                
            2.13.3
              
      
              
                rate at which we sell bills)—
              
      
              
                
                
                
            20.7.8
                is
         
                $67.94
              
              
                
            Duty
                
                
                
                
            11.6
              
              
                
                
                
                
                $79
              
            
            
            
          
        